DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first electric wire and the plurality of second electric wires configured for driving the pump must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first electric wire and the plurality of second electric wires, does not reasonably provide enablement for the configuration for driving the pump.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claim 9 does not enable the first electric wire and the plurality of second electric wires being configured for driving the pump because the figures show the wires connected to a light source. In light of the specification (page 8, [0024]), this connection remains unclear. Claims 10-13 and 20-22 are rejected for being dependent on a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukuri (EP-3292750-A1) in view of Vail et al (US-20180213735-A1). 
Regarding claim 9, Yasukuri discloses a plant cultivation system comprising:
	a plurality of racks (30), each of the plurality of racks comprising a plurality of cultivation vessels (34) for cultivating a plant (see figures 5A and 6);
	a travel line (20) on which the plurality of racks are arranged in such a manner that the plurality of racks can be in contact or separated, the travel line guiding the plurality of racks to integrally advance (column 4, [0013] – column 5, [0015]);
	a first electric wire (73), installed along the travel line (see figure 6); and
	a plurality of second electric wires which branch from the first electric wire (see figure 6, wherein 73 branches to the different racks 33);
	wherein each of the plurality of racks comprises: a water supply pipe (61 and 63) for supplying water to each of the respective plurality of cultivation vessels (column 9, [0028] – column 10, [0029]); a pump (64) and a tank provided below the racks (see figure 6, “water”), for circulating water between the water supply pipes; and one of the plurality of second wires (see figure 6, wherein 73 branches to the different racks 33),
	wherein the first electric wire and the plurality of second electric wires are configured for driving the pump (wherein the wires are capable of being configured to operate a pump instead of LEDs);
	wherein the first rack of the plurality of racks can advance away from the following rack(s) of the plurality of racks in accordance with a growth state of a plant cultivation in the plurality of cultivation vessels (column 4, [0013] – column 5, [0015]; column 3, [0009], lines 31-33); and
columns 10-11, [0032]).
	Yasukuri does not disclose a water drain pipe for draining water from each of the plurality of cultivation vessels, wherein the pump circulates water between the water supply pipe and the water drain pipe, and wherein water supplied from the water supply pipe to the cultivation vessels flows back to the water supply pipe by the pump after returning to the tank via the water drain pipe, so that water can circulate within each of the racks. Vail et al teaches a water drain pipe (6-6) for draining water from each of a plurality of cultivation vessels, wherein a pump (6-8) circulates water between a water supply pipe (6-6) and the water drain pipe, and wherein water supplied from the water supply pipe to the cultivation vessels flows back to the water supply pipe by the pump after returning to the tank via the water drain pipe, so that water can circulate within each of the racks (page 6, [0072] and [0074]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Yasukuri with the water drain pipe for recirculation as disclosed by Vail et al for the benefit of reducing the overall water usage (Vail et al: page 6, [0072]), thus reducing operation costs.    
	Regarding claim 10, Yasukuri as modified above in view of Vail et al teaches a plant cultivation system wherein the travel line is provided on a floor (Yasukuri: see figures 5A and 6; column 16, [0053]). 
Regarding claim 11, Yasukuri as modified above in view of Vail et al teaches a plant cultivation system wherein each of the travel line comprises a guide rail (Yasukuri: 23; column 5, [0014])
	Regarding claim 12, Yasukuri as modified above in view of Vail et al teaches a plant cultivation system wherein each of the plurality of racks comprises a caster (Yasukuri: see figure 3C).
claim 13, Yasukuri as modified above in view of Vail et al teaches a plant cultivation system wherein each of the plurality of racks comprises an illumination means (Yasukuri: 71) for illuminating a plant cultivated in the plurality of cultivation vessels (Yasukuri: column 10, [0031]). 
	Regarding claim 20, Yasukuri as modified above in view of Vail et al teaches a plant cultivation method comprising cultivating a plant using the plant cultivation system (Yasukuri: column 1, [0001]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukuri (EP-3292750-A1) in view of Vail et al (US-20180213735-A1) and further in view of JP-2007252315-A (henceforth referred to as ‘315) (applicant-provided translation used for page, paragraph, and line references).
Regarding claim 21, Yasukuri as modified above in view of Vail et al taches a plant cultivation method comprising setting the plurality of cultivation vessels in each of the plurality of racks (Yasukuri: column 9, [0026]). Yasukuri as modified above in view of Vail et al does not teach adjacently arranging the plurality of racks on a travel line in order of growth of a plant, intermittently advancing the plurality of racks according to a growth state of a plant, and separating the first rack of the plurality of racks from the following rack(s) of the plurality of racks, and making a new rack adjacent to the last rack of the plurality of racks.
‘315 teaches a plant cultivation method comprising setting a plurality of cultivation vessels in each of a plurality of racks (page 3, [0007], lines 4-7), adjacently arranging the plurality of racks on a travel line in order of growth of a plant (page 5, [0012], lines 6-9, “germination line”), intermittently advancing the plurality of racks according to a growth state of a plant (page 6, [0013]); and separating the first rack of the plurality of racks rom the following rack(s) of the plurality of racks, and making a see also page 1, [0001] and page 7, [0016]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Yasukuri as modified above in view of Vail et al with the plant cultivation method of arranging and advancing cultivation racks corresponding to a plant growth state as disclosed by ‘315 for the benefit of more efficiently cultivating and harvesting crops (‘315: page 1, [0001]).
Regarding claim 22, Yasukuri as modified above in view of Vail et al and ‘315 teaches a plant cultivation method wherein a plurality of types of the plurality of cultivation vessels are used, wherein a plant is transplanted to enlarge an interval from an adjacent plant in accordance with each growth state of seedling, seedling-raising, and planting of a plant (‘315: [0021]-[0027]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments with respect to claims 21-22 are moot since a new ground of rejection is used for the claims from which they depend. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644